On behalf of my
delegation, the people of Uganda, and on my own
behalf, I would like to congratulate you, Mr. Jean Ping,
from the sister African Republic of Gabon, upon your
election to preside over the General Assembly at its
fifty-ninth session. I have every confidence in your
stewardship in steering the session to a successful
conclusion.
I thank the Secretary-General for his excellent
leadership, especially during these trying times for the
United Nations. I note with satisfaction that, after a
year in which the centrality of the United Nations in
the maintenance of international peace and security has
come under serious challenge, there seems to be a
return to the more widely accepted multilateral
approach to resolving global challenges.
Terrorism continues to be one of the biggest
threats to international peace and security. Since
11 September 2001, thousands of innocent people,
including women and children, have been killed or
maimed as a result of indiscriminate terrorist acts. This
year, the world has witnessed many innocent civilians
massacred in cold blood, hostages beheaded in the
most barbaric manner, children mutilated by suicide
bombers and terrorist groups, very often in the name of
extremist and misguided causes and ideologies.
Whether it is the recent appalling attack on school
children in the Russian town of Beslan, or the massacre
of civilians in Balonyo in northern Uganda, the
intention of terrorists is the same: to undermine and
divide our societies, overthrow elected Governments,
and to strike at the heart of international peace and
stability.
The Uganda delegation condemns those terrorist
acts in the strongest terms. We do not accept that any
cause, however genuine, warrants the indiscriminate
destruction of human life or property.
In Uganda, we have been fighting against a
terrorist organization known as the Lord’s Resistance
Army, based in southern Sudan. That organization has
killed, maimed and abducted tens of thousands of
Ugandan children in the northern part of Uganda. The
acts of plunder and destruction by those criminals have
laid to waste entire villages and driven helpless
villagers into camps for internally displaced persons.
The Government of Uganda is sparing no effort, with
the cooperation of the Government of Sudan, to end
that situation and restore peace and stability in this
area. We are confident that soon the remnants of those
terrorists will have been eliminated or captured.
Despite amnesty legislation and a standing offer of
pardon by our President, very few have responded.
However, recently some improvement in reporting has
been observed.
Uganda welcomes the recent restoration of
sovereignty to the Iraqi people. We call upon the
United Nations, in particular, and the international
community as a whole, to do everything possible to
assist the interim Government in the rehabilitation of
Iraq and re-establishment of the physical and political
infrastructure to allow the holding of scheduled
elections in that country.
The conflict between Israel and Palestine, often
driven by rigid positions, continues to pose a serious
threat to peace and stability in the Middle East. Uganda
supports the Quartet-led road map for a comprehensive
peaceful settlement in the Middle East. We support the
establishment of a Palestinian State existing side-by-
side and in peace with Israel within secure and
recognized borders, in accordance with relevant United
Nations Security Council resolutions.
After more than 50 years of violence and
bloodshed, both the Israelis and Palestinians must
rethink their positions. New, creative approaches to a
comprehensive peace should therefore be sought for
the sake of their peoples. Every year we adopt
resolutions which remain mere paper. Resolutions are
not solutions in themselves; it is high time we engaged
constructively in the serious search for a solution, for
the future of humanity and the Middle East.
Turning to the Great Lakes region, we note with
satisfaction the positive developments with regard to
the peace processes in various conflict situations. In
31

Burundi, the transitional Government has been
consolidated with almost all the fighting groups
subscribing to the Arusha Peace and Reconciliation
Agreement for Burundi. We call upon the groups still
remaining outside the peace settlement to cease their
military operations and join the peace process. We
congratulate the African peace mission for its
contribution to the peace process and we welcome the
deployment of United Nations peacekeepers to
Burundi. Election dates may change, but the elections
must be held sooner or later. Elections, a new
Government and good proposals relating to the
question of representation — all must work for peace
for Burundi. It is therefore important that the
international community extend the necessary
assistance for the consolidation of peace, stability,
rehabilitation and development of Burundi.
Uganda remains committed to supporting the
peace process in the Democratic Republic of the Congo
(DRC). We urge all parties in the Government of
National Unity in Kinshasa to remain committed to the
Pretoria Peace Agreement and to resist any temptation
to resume hostilities. We also call upon the Security
Council to strengthen the United Nations Organization
Mission in the Democratic Republic of the Congo
(MONUC) under Chapter VII of the Charter to
consolidate its peacekeeping operations. A robust
MONUC force would be critical for the enforcement of
Security Council resolution 1493 (2003) on the arms
embargo against militias, as well as the disarmament,
demobilization, rehabilitation, resettlement and
reintegration of all armed rebel groups and militias
operating on the territory of the DRC. That would also
serve to reduce, and hopefully to eliminate, inter-ethnic
clashes in the eastern Democratic Republic of the
Congo and help to reassure neighbouring countries
about cross-border security. It may also be important to
include other legitimate groups in the Government of
National Unity and Transition in the Democratic
Republic of the Congo in order to enhance peace. We
believe that before democratic elections are held it is
important to create a consensus for peace and security.
Uganda believes that as a result of the positive
achievements in the peace processes in Burundi and the
Democratic Republic of the Congo there is an urgent
need to convene the international conference on the
Great Lakes region under the auspices of the United
Nations and the African Union. The conference, which
is scheduled to take place in Dar es Salaam, United
Republic of Tanzania, in November 2004, will bring
together a core group of the Great Lakes countries and
the neighbouring countries affected by the conflicts or
those that, by infection, contribute to them.
In order to consolidate the peace efforts, we hope
that the Great Lakes regional conference will involve
all stakeholders in the development of a strategic plan
of action on the key issues, including regional peace
and security, development, post-conflict reconstruction
and regional integration in the context of the New
Partnership for Africa’s Development (NEPAD). I am
glad to note that countries of the Great Lakes region,
including Uganda, have already embarked on a
preparatory process for the conference involving youth
and women’s groups, non-governmental organizations
and local government officials from all border districts.
We believe that this inclusive process will ensure
national ownership and commitment to the
implementation of the recommendations of the
conference.
The delegation of Uganda welcomes the peace
accords recently signed in Nairobi between the
Government of Sudan and the Sudan People’s
Liberation Movement and Liberation Army (SPLM/A).
We hope that those accords will lead to the end of the
long-running conflict, which has caused untold
suffering to the people of the southern Sudan and led to
insecurity in neighbouring countries — particularly my
own, Uganda. With the return of peace and stability in
the southern Sudan, we are confident that we will be
able to bring to an end the Lord’s Resistance Army
attacks against our people in the northern part of
Uganda.
My country is an active participant in the
Intergovernmental Authority on Development initiative
that has brought the various factions in Somalia
together to the negotiating table to end the conflict in
that country. We note with great satisfaction the
progress that has so far been made, and we salute the
people of Somalia for coming together to establish a
Parliament embracing all groups.
In 2005 the United Nations will observe the fifth
anniversary of the Millennium Summit, where we
pledged our political will and commitment to a number
of Millennium Development Goals, including the
reduction of poverty by 50 per cent by 2015. It is,
therefore, of great concern that in many parts of Africa
poverty levels are rising as per capita incomes continue
to decline and that infant and maternal mortality rates
are on the increase, while official development
assistance commitments remain unfulfilled.
32

In order to make progress in meeting the
Millennium Development Goals and ensuring the
equitable sharing of the benefits of globalization, the
General Assembly should focus on the following, inter
alia: effective follow-up to and implementation of the
various plans of action, declarations and strategies
relating to the Monterrey Consensus on financing for
development, the Johannesburg Plan of Implementation
on sustainable development, the Brussels Declaration
and Programme of Action for the Least Developed
Countries and the Almaty Programme of Action on
landlocked developing countries; restructuring of the
global trading system, especially in agriculture, mode 4
trade in services and increasing value-added export
products from the developing countries; mobilization
of adequate resources to fight malaria, tuberculosis and
the HIV/AIDS pandemic, covering prevention, care
and research and development to ensure the provision
of cheaper and more effective drugs and possibly the
discovery of an HIV/AIDS vaccine; strengthening of
South-South cooperation, including measures by the
more advanced developing countries to open their
markets to products from the least developed countries;
and stronger international support for NEPAD, which
reflects Africa’s priorities to address development,
governance and the security challenges facing the
continent. Critical support areas will include market
access, measures to encourage increased foreign direct
investment in African countries, higher levels of
official development assistance for infrastructure and
human resources development, ensuring sustainable
debt levels, regional integration, enhancement of the
African Union’s capacity to deal with conflict
situations and implementation of the African Peer
Review Mechanism.
As the United Nations approaches its sixtieth
birthday in 2005, the need for revitalization of the
General Assembly and restructuring of the Security
Council has never been greater. The need for reform of
the United Nations is imperative if we want to enhance
the role of the Organization and the effectiveness of
multilateralism to address emerging hard threats such
as terrorism, weapons of mass destruction and
genocide, as well as other challenges, such as
persistent poverty and HIV/AIDS. It is therefore fitting
that the report of the High-level Panel on Threats,
Challenges and Change will be discussed in 2005.
With regard to reform of the Security Council,
the restructuring should reflect the need for
democratization and ensuring a balanced and equitable
geographical representation. We believe that Africa
should be allocated no less than two permanent and
five non-permanent seats in the expanded Security
Council.
In summary, Uganda is calling for stronger
collective action against international terrorism and
support for the post-conflict rehabilitation and
development programme in northern Uganda. We have
noted the positive developments in the Great Lakes
region and stressed the importance of convening the
international conference on the Great Lakes region in
Dar es Salaam in November 2004. We have highlighted
the significance of 2005 — as the both the sixtieth
birthday of the United Nations and the fifth
anniversary of the Millennium Summit — as a key
time to focus on meeting the Millennium Development
Goals and the revitalization and restructuring of the
United Nations to enhance the role of the Organization
and to ensure the effectiveness of collective
multilateral action.